Citation Nr: 1542541	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-00 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for nephropathy with hypertension, rated as 30 percent disabling prior to November 30, 2007 and as 60 percent disabling beginning November 30, 2007.  

2.  Entitlement to an increased rating for coronary artery disease (CAD) status post myocardial infarction (MI) and CABG s/p MI and CABG x 3, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus, type II (DM), currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for residuals of prostatectomy due to adenocarcinoma with urinary frequency, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for deep venous thrombosis (DVT), left lower extremity, with stent placement, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased initial rating for nonproliferative diabetic retinopathy, bilateral eyes, including clinically significant macular edema of the left eye, evaluated as noncompensably (0 percent) disabling prior to April 3, 2013, and as 10 percent disabling beginning April 3, 2013.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2015, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period prior to November 30, 2007, the Veteran's nephropathy with hypertension was manifested by recurrent findings of protein and blood in the urine, microalbuminuria, and hypertension evaluated as 10 percent disabling; there was no evidence of constant albuminuria with some edema, definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more.

2.  For the period beginning November 30, 2007, the Veteran's nephropathy with hypertension has been manifested by definite impairment of kidney functioning reflected by increased creatinine; there is no evidence of persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

3.  The Veteran's CAD does not result in a workload of 3 METs or less causing dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent and there is no evidence of chronic congestive heart failure.

4.  Regulation of activities in order to control DM has not been shown at any time during the appeal period.

5.  The Veteran's prostate cancer residuals consist of urinary frequency with daytime voiding interval of 1-2 hours and awakening to void three to four times per night; there is no evidence of urinary incontinence, renal colic, urinary tract infections or nephritis.

6.  The Veteran's left lower extremity DVT does not cause persistent edema, statis pigmentation, ulceration, subcutaneous induration, or eczema.

7.  For the period prior to April 3, 2013, the Veteran's bilateral diabetic retinopathy did not manifest in compensable loss of visual acuity, visual field impairment, incapacitating episodes, or abnormalities in eye muscle function.

8.  For the period beginning April 3, 2013, the Veteran's bilateral diabetic retinopathy is manifested by visual field impairment with a remaining visual field in the left eye of 57.125 degrees and 58.125 degrees in the right eye; incapacitating episodes, compensable loss of visual acuity, and abnormalities in eye muscle function are not shown.


CONCLUSIONS OF LAW

1.  For the period prior to November 30, 2007, the criteria for an initial rating in excess of 30 percent for nephropathy with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7541 (2015).

2.  For the period beginning November 30, 2007, the criteria for an initial rating in excess of 60 percent for nephropathy with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, DC 7541 (2015).

3.  The criteria for a rating in excess of 60 percent for the Veteran's CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.104, DCs 7005-7017 (2015).

4.  The criteria for a rating in excess of 40 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, DC 7913 (2015).

5.  The criteria for a rating in excess of 20 percent for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.115a, 4.115b, DC 7528 (2015).

6.  The criteria for a rating in excess of 10 percent for left lower extremity DVT have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7121 (2015).

7.  For the period prior to April 3, 2013, the criteria for an initial compensable disability rating for bilateral diabetic retinopathy have not been met.  38 C.F.R. §§ 3.102, 3.383, 4.20, 4.75, 4.76, 7.76a, 4.77, 4.78, 4.79, DCs 6099-6009, 6066, 6080, 6081 (2015).

8.  For the period beginning April 3, 2013, the criteria for an initial rating in excess of 10 percent for bilateral diabetic retinopathy have not been met.  38 C.F.R. §§ 3.102, 3.383, 4.20, 4.75, 4.76, 7.76a, 4.77, 4.78, 4.79, DCs 6099-6009, 6066, 6080, 6081 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 et. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeals for initial increased ratings for diabetic retinopathy and nephropathy with hypertension arise from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

With regard to the other increased rating claims, the Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in November 2010, the Veteran was provided with the required notice under § 5103.  The Board notes that the letter expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the November 2010 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in December 2010, April 2013 and December 2013 for his disabilities.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  
Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Procedural History

In a December 1996 rating decision, the RO granted service connection for prostate cancer.  A 20 percent evaluation was assigned, effective November 7, 1996.  

In an October 2001 rating decision, the RO granted an earlier effective date of July 10, 1996 for the grant of service connection for residual post radical prostatectomy due to adenocarcinoma with urinary frequency.  The RO also granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, effective July 10, 1996.  

In a September 2002 rating decision, the RO granted service connection for type II diabetes mellitus (DM), with an evaluation of 20 percent, effective May 10, 2001; service connection for hypertension with an evaluation of 10 percent, effective May 10, 2001; service connection for coronary artery disease s/p MI and CABG x 3 with an evaluation of 100 percent effective June 14, 2001 (due to hospitalization for coronary bypass surgery), and an evaluation of 30 percent effective October 1, 2001; service connection for deep vein thrombosis, left lower extremity, with stent placement with an evaluation of 10 percent effective June 19, 2001, an evaluation of 100 percent effective September 4, 2001 (based on a period of convalescence), and an evaluation of 10 percent effective December 1, 2001; and SMC at the housebound rate, due to deep venous thrombosis, left lower extremity, with stent placement rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more, effective September 14, 2001 to October 1, 2001.  The 20 percent evaluation for residuals, status post radical prostatectomy, due to adenocarcinoma with urinary frequency was continued.  

In an April 2003 rating decision, the RO granted an increased rating of 40 percent for the service-connected DM, effective November 15, 2002.

The Veteran's current claim for an increased rating for his service-connected disabilities was received in November 2010.  He was afforded a VA examination in response to his claim in December 2010.

In a June 2011 rating decision, the RO granted service connection for left eye nonproliferative diabetic retinopathy with a noncompensable evaluation, effective November 15, 2010.  The disability was rated with DM.  The RO also granted an increased rating of 60 percent for CAD, effective November 16, 2009.  The 40 percent evaluation for DM was continued, the 20 percent evaluation for prostate cancer was continued, the 10 percent evaluation for deep venous thrombosis, left lower extremity, with stent placement, was continued, and the 10 percent evaluation for hypertension was continued.

In an August 2012 rating decision, the RO granted service connection for nephropathy, secondary to DM with left eye nonproliferative diabetic retinopathy.  The RO explained that as the rating criteria for renal dysfunction include hypertension, a separate disability evaluation for hypertension alone could not be assigned.  Therefore, an evaluation of 30 percent was assigned for nephropathy with hypertension, effective August 6, 2004 and an evaluation of 60 percent was assigned from November 30, 2007.

In an August 2013 rating decision, the RO granted an increased rating of 10 percent for nonproliferative diabetic retinopathy, bilateral eyes (now to include clinically
significant macular edema, left eye), effective April 3, 2013.  The RO also continued the 60 percent evaluation for nephropathy with hypertension and a 10 percent evaluation for hypertension.

In a February 2014 rating decision, the RO found that there was clear and unmistakable error in the August 2013 rating decision.  In this regard, the RO noted that the Veteran's separate hypertension evaluation under Diagnostic Code 7101 was appropriately combined with "nephropathy with hypertension" under Diagnostic Code 7101-7541, effective August 6, 2004, but the August 2013 rating decision erroneously advised the Veteran that his 10 percent evaluation for hypertension was continued.  The RO noted that this was an error, in that the Veteran's hypertension was part of the evaluation of nephropathy.

Nephropathy with Hypertension

Renal involvement in the diabetes process is rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7541.  In evaluating renal dysfunction, a 0 percent rating is warranted for evidence of albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for a condition requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. 
§ 4.115a.

The Veteran was granted service connection for nephropathy in an August 2012 rating decision.  The RO noted that since the rating criteria for renal dysfunction include hypertension, a separate disability evaluation for hypertension was not permitted.  Therefore, an evaluation of 30 percent was assigned for nephropathy with hypertension, effective August 6, 2004, and an evaluation of 60 percent was assigned from November 30, 2007.

Period Prior to November 30, 2007

VA Medical Center treatment records note diabetic nephropathy since August 6, 2004.  This resulted in recurrent findings of protein and blood in the urine as well as
microalbuminuria.  The records also show that the Veteran was shown to have hypertension evaluated as 10 percent disabling at that time.  However, during this period, there was no evidence of constant albuminuria with some edema, definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more.  As such, a rating in excess of 30 percent is not warranted prior to November 30, 2007.

Period Beginning November 30, 2007

VA Medical Center treatment records dating from November 30, 2007 note definite impairment of kidney functioning reflected by increased creatinine.  However, the evidence during this period, including VA treatment records, and April 2013 and December 2013 VA examination reports, do not show persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As such, a rating in excess of 60 percent is not warranted for the period beginning November 30, 2007.

Coronary Artery Disease

The Veteran is currently rated at 60 percent for CAD, under Diagnostic Code 7017.  CAD with a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray, warrants a 30 percent rating.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the Veteran.  38 C.F.R. § 4.104. 

On VA examination in December 2010, the examiner reported that continuous medication was needed for treatment, and there was no chronic congestive heart failure or any episodes of congestive heart failure in the previous twelve months.  There was dyspnea on moderate exertion and the Veteran weighed 224 pounds.  METs was 5, ejection fraction was greater than 50%, there was mild left ventricular hypertrophy and cardiomegaly, and the Veteran was able to perform all activities of daily living without assistance.  The examiner also noted that the cardiac effects on the Veteran's usual occupation if he wasn't retired may have been fatigue and weakness.

On VA examination in April 2013 and December 2013, the examiner reported that continuous medication was needed for treatment, and there was no chronic congestive heart failure.  The Veteran complained of dyspnea and fatigue.  METs was 5-7, which the examiner noted had been found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  There was also no notation during these most recent examinations of left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Based on the evidence noted above, the Board finds that a rating in excess of 60 percent is not warranted for CAD at any time during the appeal period.


Diabetes Mellitus (DM)

The Veteran is currently rated at 40 percent for diabetes mellitus, type II (DM).  A 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015). 

The term "regulation of activities" means that the Veteran has been medically advised to avoid strenuous occupation and recreational activities.  Compensable complications of diabetes are to be rated separately, unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2015).

After a review of the evidence, and all of the Veteran's medical records, the Board concludes that a rating in excess of 40 percent is not warranted for the Veteran's DM.  In this regard, although the Veteran was shown early on in the appeal period to have episodes of ketoacidosis or hypoglycemic reactions requiring more than two hospitalizations per year and monthly visits to a diabetic care provider (see December 2010 VA examination report); on VA examination in April 2013 and December 2013, the Veteran reported that he visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month, and that he had not had any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions during the past year.  It was also noted during both these examinations that the need for regulation of activities had not been clinically shown.  In addition, the Veteran currently has a compensable rating for nephropathy and retinopathy, secondary to his DM.  As such, a rating in excess of 40 percent is not warranted at any time during the appeal period.


Residuals of Prostatectomy due to Prostate Cancer with Urinary Frequency

Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2015). 

The Board notes that the Veteran is separately service connected for diabetic nephropathy.  For purposes of this disability, he has been rated based on voiding dysfunction.  Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: 

A 60 percent evaluation is assigned with required use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is assigned when wearing of absorbent materials that must be changed two to four times a day is required.  A 20 percent evaluation is assigned when wearing of absorbent materials that must be changed less than two times a day is required. Id.  

Urinary frequency is rated as follows:

A 40 percent evaluation is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times a night.  A 20 percent evaluation is assigned for a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  A 10 percent evaluation is assigned for a daytime voiding interval that is between two and three hours or awakening to void twice a night. Id.  

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two to three months; a 10 percent evaluation is warranted.  For obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year, a noncompensable evaluation is warranted.  Id.

The evidence of record does not show recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year); and/or, the requirement for continuous intensive management.  Therefore, a rating in excess of 20 percent based on urinary tract infection is not warranted.  There is also no evidence of urinary retention requiring intermittent or continuous catheterization or daytime voiding interval less than one hour; or awakening to void five or more times per night.  As such, a rating in excess of 20 percent is also not warranted based on obstructed voiding or urinary frequency.

DVT, Left Lower Extremity

Under Diagnostic Code 7121, deep venous thrombosis warrants a 10 percent rating for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under Diagnostic Code 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

On VA examination in December 2010, the examiner noted that treatment was with daily aspirin.  There was no edema.  There was medial ankle stasis dermatitis.  There was no ulceration, no visible or palpable varicose veins, no skin discoloration, and no limb pain.  There was complaint of fatigue and cold.  The Veteran was ambulatory without assistance with a steady gait, and symptoms were relieved by elevation, or compression hosiery.  

None of the additional evidence of record, including VA treatment records and reports of VA examinations in April and December 2013, shows that the Veteran has complained of persistent edema, statis pigmentation or eczema.  As such, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period.

Bilateral Nonproliferative Diabetic Retinopathy

The Veteran's bilateral eye disability has been rated under 38 C.F.R. § 4.79, Code 6099-6006.  Code 6099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the claim under Code 6006, for retinopathy or maculopathy.  Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.

Incapacitating Episodes

Under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for diabetic retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.79, Code 6006.  [A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.]

During the course of his appeal, the Veteran has undergone three VA eye examinations.  Incapacitating episodes of visual impairment were not then noted or reported.  Notably, the Veteran has not alleged he experienced incapacitating episodes due to his bilateral eye disability.  Therefore, there is no basis for rating the disability based on incapacitating episodes of visual impairment. 

Visual Impairment 

Evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual fields, and (3) eye muscle function.  38 C.F.R. § 4.75.  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.

Visual acuity 

Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76(a)(b).  A 0 percent rating is assigned when vision is no less than 20/40 in each eye.  38 C.F.R. § 4.79.  If a Veteran is service-connected for visual impairment in only one eye, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purpose of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

The Veteran has not been shown to have any less than 20/40 vision in either eye during any period on appeal.  Therefore, a compensable rating is not warranted based on visual acuity.  

Visual Field Impairment

In rating based on visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79.

Computation of the visual field is outlined in 38 C.F.R. § 4.76a, which explains that the normal visual field extent at 8 principal meridians is (expressed in degrees): temporally: 85, down temporally: 85, down: 65, down nasally: 50, nasally: 60, up nasally: 55, up: 45, up temporally: 55.  The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  Id.  The Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101 (or later versions) should be used for measurements.  38 C.F.R. § 4.77.

The rating criteria provide that when the remaining visual field is 46-60 degrees, a 10 percent rating is to be assigned for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is assigned for unilateral impairment and a 30 percent rating is assigned for bilateral impairment; or alternatively each affected eye may be evaluated as 20/70.  When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral impairment and a 50 percent rating is assigned for bilateral impairment; or alternatively each affected eye may be evaluated as 20/100.  38  C.F.R. § 4.79, Code 6080. 

Under 38 C.F.R. § 4.79, Code 6081, a minimum 10 percent rating is assigned when a scotoma affects at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.

Period Prior to April 3, 2013

On VA examination in December 2010, the examiner confirmed the diagnosis of left eye diabetic retinopathy that was noted in the VA outpatient treatment records.  However, the examiner concluded that the disability did not cause any visual impairment at that time.  In addition, as noted above, there is no evidence of incapacitating episodes due to visual impairment during any period on appeal.  Therefore, a compensable rating was not warranted under Diagnostic Code 6066 prior to April 3, 2013.

Period Beginning April 3, 2013

As noted above, the Veteran has had 20/40 vision throughout the appeal period.  Therefore, a compensable rating based on impairment of visual acuity is not warranted.  

On VA examination in April 2013, the right eye showed uncorrected distant vision of 20/40 or better, and left eye uncorrected vision of 20/40 or better.  Uncorrected near vision for the right eye and left eye were also 20/40 or better.  Corrected distant vision for the right eye was 20/40 or better and corrected distant vision for the left eye was 20/40 or better.  Corrected near vision for the right and left eyes was also 20/40 or better.

With regard to visual field impairment, the left eye showed an average contraction to 57.125 degrees.  This was based on the following examination findings: A normal field of vision temporally is 85 degrees.  The examination showed 75 degrees.  Normal vision down temporally is 85.  The Veteran's field was 59 in the left eye.  The normal field of vision down is 65.  60 degrees was shown.  Down nasally, 50 is normal.  The Veteran showed 50.  Normal vision nasally is 60.  Examination findings showed 60.  Up nasally, 55 is considered normal.  55 was demonstrated.  The normal field of vision up is 45 degrees.  43 was shown.  The final field of vision considered for the left eye is up temporally.  55 is normal with 55 shown on examination.  The total remaining visual field for the left eye was 457.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.

The right eye showed an average contraction to 58.125 degrees.  This was based on the following examination findings: A normal field of vision temporally is 85 degrees.  The examination showed 74 degrees.  Normal vision down temporally is 85.  The Veteran's field was 70 in the right eye.  The normal field of vision down is 65.  60 degrees was shown.  Down nasally, 50 is normal.  The Veteran showed 50.  Normal vision nasally is 60.  Examination findings showed 58.  Up nasally, 55 is considered normal.  55 was demonstrated.  The normal field of vision up is 45 degrees.  43 was shown.  The final field of vision considered for the right eye is up temporally.  55 is normal with 55 shown on examination.  The total remaining visual field for the right eye was 465.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.

As the evidence shows that during this period, the Veteran's left eye showed an average contraction to 57.125 degrees, and his right eye showed an average contraction to 58.125 degrees, a 10 percent rating is warranted for visual field impairment.  
There is no evidence during this period of remaining visual field of 31-45 degrees.  Furthermore, VA treatment records from the San Diego VA Medical Center show improvement in the Veteran's eye disability, and the December 2013 eye examination showed improvement with no visual field impairment, and vision corrected to 20/40 or better distant vision in each eye.  As such, a rating in excess of 10 percent is not warranted.  


Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom.  Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's nephropathy with hypertension, CAD, DM, residuals of prostate cancer, left lower extremity DVT and bilateral diabetic retinopathy, with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  There is no indication that any of these service-connected disabilities results in symptomatology that falls so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized frequently for any of these disabilities during the appeal period.  As to employment, the Board notes that the Veteran has been granted entitlement to a TDIU.  The rating criteria applied in this case take into account the pain and functional impairment reported in the record.  Furthermore, the rating schedule contemplates the effects of the disabilities on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2015).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that an extraschedular rating is not warranted for any of the disabilities on appeal, at any time during the appeal period.  38 C.F.R. § 3.321(b).


ORDER

Prior to November 30, 2007, an initial rating in excess of 30 percent for nephropathy with hypertension is denied.

For the period beginning November 30, 2007, a rating in excess of 60 percent for nephropathy with hypertension is denied.

A rating in excess of 60 percent for CAD status post myocardial infarction and CABG x 3 is denied.

A rating in excess of 40 percent for DM, type II is denied.

A rating in excess of 20 percent for residuals of prostatectomy due to adenocarcinoma with urinary frequency is denied.

A rating in excess of 10 percent for deep venous thrombosis, left lower extremity, with stent placement is denied.

Prior to April 3, 2013, an initial compensable rating for bilateral nonproliferative diabetic retinopathy, including clinically significant macular edema of the left eye is denied.

For the period beginning April 3, 2013, an initial rating in excess of 10 percent for bilateral nonproliferative diabetic retinopathy, including clinically significant macular edema of the left eye is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


